DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 07/29/2020.
Status of claims in the instant application:
Claims 1-15 are pending.
Priority
The instant application is a “371 of PCT/KR2019/001230 filed on 01/29/2019” and also claims priority to foreign application for patent “REPUBLIC OF KOREA 10-2018-0010511 filed on 01/29/2018”.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 07/29/2020 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Examiner investigated independent claims 1 and 11, and considers that both claim 1 and claim 11 are each one of the four statutory categories of patent eligible subject matter (process, machine, manufacture and composition), with claim 1 being a machine claim and claim 11 being a process claim. Examiner further investigated the claims to ensure that they are not one of the three groups of abstract ideas, as outlined in the “2019 Revised Patent Subject Matter Eligibility Guidance”. It is of the Examiner’s opinion that each of the independent claims as a whole do not recite an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: KR 20090122657 A to Narendra Lee Sung Woon et al. (hereinafter “Woon”) in view of Pub. No.: KR 20120084005 A to Park Pu Sik et al. (hereinafter “Sik”); translated publications provided by the Applicant as part of Information Disclosure Statement (IDS). 
Regarding Claim 1. Woon discloses An electronic device (Woon, Page 6, ln.14-22: mobile phone) comprising:
a camera (Woon, Page 6, ln.14-22: camera);
a storage (Woon, Page 9, ln.145-end_of_page: … storage such as a USB memory device or a USIM in a mobile device …); and
[a processor configured to]
capture an image comprising authentication information of an external electronic device using the camera (Woon, Claims 1, 6, 7: … receiving an image of a document using camera means mounted on a mobile device – terminal B; separating and recognizing document data and electronic signature values from the image using document recognition algorithm…), obtain first information related to a public key included in the image, and store the first information in the storage Woon, Claim 6: … terminal B obtaining public key of the document signer to restore the hash value …), and
based on [second] information related to the public key and identification information being received from the external electronic device based on a type of the first information, execute authentication for the external electronic device by comparing the second information with the first information (Woon, Claims 1, 6, 7:  … Restoring the hash value A by decrypting the digital signature value with the public key; Generating the hash value B for the recognized document data using a hash algorithm embedded in the terminal B; Comparing the hash value A with the hash value B; And Displaying on the screen of the terminal B a message indicating that the document is a legitimate document if the two values match …).
However, Woon does not explicitly teach, Sik from same or similar field of endeavor teaches:
“a processor configured to, based on second information related to the public key and identification information being received from the external electronic device based on a type of the first information, execute authentication for the external electronic device by comparing the second information with the first information (Sik, Para [0023-0027], FIG. 3: … a smart phone (200) captures a QR code image displayed on monitor (S340) and restores and stores QR code information from the captured QR code image; the smart phone (200) encrypts the QR code information restored/stored in step S350 with public key (S360) and transmit the encrypted QR code information to a PC (100) (S370); and the PC (100) decrypts the encrypted QR code information received in step S370 with private key (S380), and executes authentication by comparing the decrypted QR code information with the QR code information stored in step S320 (S390)  ….)”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sik into the teachings of Woon, because it discloses that “the PC 100 may be implemented such that the displayed image disappears from the monitor after a certain period of time has elapsed after displaying the QR code image on the monitor. In this case, a third party electronic device without proper authority … in this case it is advantageous in terms of shooting is not notified from the smart phone 200 for a certain period of time (Sik, Para [0040-0041])”.
Regarding Claim 2. The combination of Woon-Sik discloses the device according to claim 1, Sik further discloses, “wherein the image comprising the authentication information includes a QR code (Sik, Para [0015]: … FIG. 3 is a diagram showing a process in which device authentication is performed between a PC and a smartphone through QR code generation/shooting …).”
The motivation to further combine Sik remains same as in claim 1.
Regarding Claim 3. The combination of Woon-Sik discloses the device according to claim 1, Woon discloses, “wherein the type of the first information is at least one of a public key (Woon, Claims 1, 6, 7:  … terminal B obtaining public key of the document signer to restore the hash value … Restoring the hash value A by decrypting the digital signature value with the public key; Generating the hash value B for the recognized document data using a hash algorithm embedded in the terminal B; Comparing the hash value A with the hash value B; And Displaying on the screen of the terminal B a message indicating that the document is a legitimate document if the two values match …), a hash value related to the public key, a certificate comprising the public key, and
wherein the processor is configured to request the external electronic device for the second information which is the same type as the type of the first information based on the identification information (Woon, Claims 1, 6, 7:  … Restoring the hash value A by decrypting the digital signature value with the public key; Generating the hash value B for the recognized document data using a hash algorithm embedded in the terminal B; Comparing the hash value A with the hash value B; And Displaying on the screen of the terminal B a message indicating that the document is a legitimate document if the two values match …).”
Regarding Claim 4. The combination of Woon-Sik discloses the device according to claim 3, Woon discloses, “wherein the processor is configured to, based on the type of the first information being the hash value and the first information matching with the second information, transmit a public key request signal to the external electronic device based on the identification information (Woon, Claims 1, 6, 7:  … Restoring the hash value A by decrypting the digital signature value with the public key; Generating the hash value B for the recognized document data using a hash algorithm embedded in the terminal B; Comparing the hash value A with the hash value B; And Displaying on the screen of the terminal B a message indicating that the document is a legitimate document if the two values match …).”
Regarding Claim 5. The combination of Woon-Sik discloses the device according to claim 4, Woon discloses, “wherein the processor is configured to, based on the public key being received from the external electronic device, compare the first information with third information output by inputting the received public key to a hash function (Woon, Claims 1, 6, 7:  … Restoring the hash value A by decrypting the digital signature value with the public key; Generating the hash value B for the recognized document data using a hash algorithm embedded in the terminal B; Comparing the hash value A with the hash value B; And Displaying on the screen of the terminal B a message indicating that the document is a legitimate document if the two values match …), and
based on the third information matching with the first information, execute authentication for the external electronic device (Woon, Claims 1, 6, 7:  … Restoring the hash value A by decrypting the digital signature value with the public key; Generating the hash value B for the recognized document data using a hash algorithm embedded in the terminal B; Comparing the hash value A with the hash value B; And Displaying on the screen of the terminal B a message indicating that the document is a legitimate document if the two values match …).”
Examiner notes that using the 3rd information is an obvious variation of being able to use the second information.
Regarding Claim 6. The combination of Woon-Sik discloses the device according to claim 5, Woon further discloses, “wherein the identification information comprises a digital signature (Woon Claim 5: … The terminal A obtaining the private key of the document signer; Encrypting the hash value with the private key to generate an electronic signature …), and
wherein the processor is configured to,
based on the third information matching with the first information, identify whether or not the digital signature is signed based on a private key corresponding to the public key received from the external electronic device (Woon Claims 5-6: … he terminal A obtaining the private key of the document signer; Encrypting the hash value with the private key to generate an electronic signature … decoding the digital signature value with the public key …), and
based on the digital signature being identified as being signed based on the private key, finish the authentication (Woon Claim 6: … comparing the hash value A and the hash value B; and displaying a message indicating that the document is a valid document through the screen of terminal B when two values match as a result of the comparison …).”
Regarding Claim 7. The combination of Woon-Sik discloses the device according to claim 3, Woon further discloses, “wherein the processor is configured to, based on the type of the first information being the public key and the first information matching with the second information, transmit a certificate request signal to the external electronic device based on the identification information (Woon, Page [8, 9], Ln [119-145]: …  the public key-based document forgery prevention method through character recognition according to the present invention (D) the document issuing step, obtaining a public key of the document signer; And outputting a certificate including the public key; and (E) obtaining the public key in the document verification step comprises: separating and recognizing the certificate from the image; And recognizing and verifying the public key included in the certificate).”
Regarding Claim 8. The combination of Woon-Sik discloses the device according to claim 7, Woon further discloses, “wherein the processor is configured to, based on the certificate being received from the external electronic device, compare the received certificate with a certificate obtained based on the public key received from the image (Woon, Page [9]: … the private key is prepared in advance through a certification authority as described above in FIG. 1 and then stored in a secure personal storage such as a USB memory or a USIM in a mobile device. In the case of the public key, the certificate including the public key digitally signed by the certificate authority may be stored in a secure public storage operated by the certification authority, or the certificate value may be stored together with the private key as necessary …), and
based on the received certificate matching with the obtained certificate, finish the authentication (Woon, Page [10-11]: … According to the selection of the document signer 11, the public key may be additionally recorded in the document so as to reduce the effort of the document verifier. In general, the public key is recorded in the form included in the certificate … As such, the document 70 in which the document data (including the signer ID and signature date) and the electronic signature value 71 are written in the form of a paper document is transferred out of the document issuing area 60 to a person having the document verification mobile device 80. … The document verification mobile device 80 is equipped with a camera, like a document issuing mobile device 63, a mobile device such as a mobile phone equipped with a document recognition program, a hash algorithm, and encryption / decryption function using a private key / public key. it means. Accordingly, the document verification mobile device 80 and the document issuing mobile device 62 may be used to generate an electronic signature value for a specific document according to the user's position, or may be used to verify the validity of the specific document … To decrypt the digital signature, a public key is required. Therefore, the public key of the document signer is obtained by downloading from the authentication server (ST100). Alternatively, if a certificate including a public key is displayed in a document, the certificate may be separated and recognized through a document recognition algorithm, and the public key may be recognized and verified from the certificate…).”
Regarding Claim 9. The combination of Woon-Sik discloses the device according to claim 3, Woon further discloses, “wherein the processor is configured to, based on the type of the first information being the certificate and the first information matching with the second information, transmit a certificate request signal to the external electronic device based on the identification information (Woon, Page [13-14]: … To decrypt the digital signature, a public key is required. Therefore, the public key of the document signer is obtained by downloading from the authentication server (ST100). Alternatively, if a certificate including a public key is displayed in a document, the certificate may be separated and recognized through a document recognition algorithm, and the public key may be recognized and verified from the certificate …).”
Regarding Claim 10. The combination of Woon-Sik discloses the device according to claim 9, Woon further discloses, “wherein the processor is configured to, based on the certificate being received from the external electronic device, compare the received certificate with a certificate obtained from the image (Woon, Page [9]: … the private key is prepared in advance through a certification authority as described above in FIG. 1 and then stored in a secure personal storage such as a USB memory or a USIM in a mobile device. In the case of the public key, the certificate including the public key digitally signed by the certificate authority may be stored in a secure public storage operated by the certification authority, or the certificate value may be stored together with the private key as necessary …), and
based on the received certificate matching with the obtained certificate, finish the authentication (Woon, Page [10-11]: … According to the selection of the document signer 11, the public key may be additionally recorded in the document so as to reduce the effort of the document verifier. In general, the public key is recorded in the form included in the certificate … As such, the document 70 in which the document data (including the signer ID and signature date) and the electronic signature value 71 are written in the form of a paper document is transferred out of the document issuing area 60 to a person having the document verification mobile device 80. … The document verification mobile device 80 is equipped with a camera, like a document issuing mobile device 63, a mobile device such as a mobile phone equipped with a document recognition program, a hash algorithm, and encryption / decryption function using a private key / public key. it means. Accordingly, the document verification mobile device 80 and the document issuing mobile device 62 may be used to generate an electronic signature value for a specific document according to the user's position, or may be used to verify the validity of the specific document … To decrypt the digital signature, a public key is required. Therefore, the public key of the document signer is obtained by downloading from the authentication server (ST100). Alternatively, if a certificate including a public key is displayed in a document, the certificate may be separated and recognized through a document recognition algorithm, and the public key may be recognized and verified from the certificate…).
Regarding Claim 11. This is a method claim corresponding to the device claim 1 containing all the same or similar limitations as claim 1, and hence similarly rejected as claim 1.
Regarding Claim 12. This is a method claim corresponding to the device claim 2 containing all the same or similar limitations as claim 2, and hence similarly rejected as claim 2.
Regarding Claim 13. This is a method claim corresponding to the device claim 3 containing all the same or similar limitations as claim 3, and hence similarly rejected as claim 3.
Regarding Claim 14. This is a method claim corresponding to the device claim 4 containing all the same or similar limitations as claim 4, and hence similarly rejected as claim 4.
Regarding Claim 15. This is a method claim corresponding to the device claim 5 containing all the same or similar limitations as claim 5, and hence similarly rejected as claim 5
Pertinent Prior Arts: The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	PgPub US 20140108810 A1 (CHENNA): CHENNA discloses techniques are disclosed for authenticating users to a computing application. A relying application transmits a login page to a user requesting access to the application. The login page may include a QR code (or other barcode) displayed to the user. The QR code may encode a nonce along with a URL address indicating where a response to the login challenge should be sent. In response, the user scans the barcode with an app on a mobile device (e.g., using a camera on a smart phone) to recover both the nonce and the URL address. The mobile device may also include a certificate store containing a private key named in a PKI certificate. The app signs the nonce using the private key and sends the signed nonce in to the URL in a response message.
	PgPub US 20120308003 A1 (MUKHERJEE): MUKHERJEE discloses methods and systems for generating and authenticating barcodes using digital signatures comprise: inputting graphical data representing a barcode pattern into memory; translating the graphical data into barcode information according to a standard for translating a particular type of barcode pattern into barcode information; extracting a message and a digital signature from the barcode information; and determining whether the message is authentic by determining whether the digital signature matches the message.
	PgPub US 20130111208 A1 (Sabin et al): Sabin discloses techniques for authentication via a mobile device are provided. A mobile device is pre-registered for website authentication services. A user encounters a website displaying an embedded 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MAHABUB S AHMED/Examiner, Art Unit 2434    

/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434